In *309an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated July 8, 1996, as granted those branches of the plaintiffs’ motion which were to dismiss so much of the first affirmative defense as was asserted on behalf of the defendant HAF Edgecombe Associates, L.P., and the second affirmative defense.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ claim, personal service on the defendants’ limited partner was sufficient to commence the instant action against the partnership (see, Partnership Law § 121-109 [e]; CPLR 310 [a]; Micheli Contr. Corp. v Fairwood Assocs., 73 AD2d 774).
The defendants’ remaining contentions are without merit. Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.